Motion to extend time to take appeal granted. Memorandum: The transcript of the hearing shows that defense counsel was guilty of improper conduct within the meaning of CPL 460.30 in two vital respects. Not only did he fail to give defendant the required written notice of his right to appeal, but he failed to "ascertain whether defendant wishe[d] to appeal” (22 NYCRR 1022.11 [a]). We regret the necessity for a hearing in this case, which was prompted by defense counsel’s letter to us in which he stated: "I specifically recall that he [defendant] did not wish to file a notice of appeal.” Present—Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.